EXHIBIT 10.7
ASTRONICS CORPORATION
EMPLOYMENT TERMINATION BENEFITS AGREEMENT DATED DECEMBER 16, 2003 BETWEEN
ASTRONICS
CORPORATION AND DAVID C. BURNEY, VICE PRESIDENT AND CHIEF FINANCIAL OFFICER OF
ASTRONICS
CORPORATION
EMPLOYMENT TERMINATION BENEFITS AGREEMENT
          AGREEMENT, made this 16th day of December, 2003, between ASTRONICS
CORPORATION, a New York corporation with an office and place of business at 1801
Elmwood Avenue, Buffalo, New York 14207 (the “Company”), and David C. Burney who
resides at 111 Pinewood Drive, West Seneca, New York 14224 (“Executive”).
          RECITALS:
          Executive is presently employed by Company and the Board of Directors
of Company (the “Board”) recognizes that Executive’s contribution to the growth
and success of Company has been substantial;
          The Board desires to establish appropriate employment arrangements
which the Board has determined will reinforce and encourage Executive’s
continued attention and dedication to the Company’s business and success as a
member of the Company’s management, furthering the best interest of the Company
and its shareholders; and
          Executive is willing to commit himself to continue to serve Company on
the terms and conditions herein provided.
          NOW, THEREFORE, in consideration of the mutual promises and the
respective covenants and agreements of the parties herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:
          — DEFINITIONS
          Terms Defined. In addition to any words and terms elsewhere defined
herein, the following words and terms shall have the meanings indicated below
unless the context or use indicates a different meaning:
          “CAUSE” shall mean any act that is materially inimical to the best
interests of the Company and that constitutes, on the part of the Executive,
intentional or grievous wrong, including, but not limited to, common law fraud,
a felony, or other gross malfeasance of duty.
          A “CHANGE OF CONTROL” shall mean the transfer in one or more
transactions, extending over a period of not more than 24 months, of Common
Stock of the Company possessing 25% or more of the total combined voting power
of all Class A and Class B Shares of Common Stock. A transfer shall be deemed to
occur if shares of Common Stock are either transferred or made the subject of
options, warrants, or similar rights granting a third party the opportunity to
acquire ownership or voting control of such Common Stock.
          “COMMON STOCK” shall mean the Class A and Class B $1.00 par value
shares of the capital stock of the Company, as well as all other securities with
voting rights or convertible into securities with voting rights.
          “COMPENSATION” shall mean the base salary paid to the Executive for a
calendar year plus any cash bonus or cash incentive payments earned for or
attributable to that year, whether or not the bonus or incentive payments are
paid during that year. “AVERAGE ANNUAL COMPENSATION” shall mean the average of
the Compensation paid to Executive for the two years preceding termination.
          “COMPENSATION COMMITTEE” shall mean the Executive Compensation
Committee of Board, as it is constituted from time to time.

1



--------------------------------------------------------------------------------



 



          “COMPANY” shall mean ASTRONICS CORPORATION, as well as any successors
or assigns of ASTRONICS CORPORATION, whether by transfer, merger, consolidation,
acquisition of all or substantially all of the business assets, change in
identity, or otherwise by operation of law and for purposes of employment of
Executive shall also mean any parent, subsidiary or affiliated entity to whom
Executive’s services may be assigned.
          “DISABILITY” shall mean the inability of Executive to perform a
substantial portion of his duties hereunder for a continuous period of 6 months
or more.
          “EFFECTIVE DATE” shall mean the date of this Agreement.
          “INVOLUNTARY TERMINATION OF EMPLOYMENT” shall mean a severance of the
Executive’s employment relationship prior to age 65, other than for death,
Disability, Retirement, or Cause, by or at the instigation of Company or by or
at the instigation of Executive where Executive’s pay has been diminished or
reduced to a greater extent than any diminution or reduction of Company’s
Executives generally. Where there has been a Change of Control, Involuntary
Termination of Employment shall mean a termination of the employment
relationship by or at the instigation of Company or by or at the instigation of
Executive (whether before or after age 65) within two years of the Change of
Control.
          “RETIREMENT” shall mean the election of Executive to retire from
active employment with Company at the end of the month in which Executive
attains 65 years of age or thereafter. Retirement shall also mean a similar
election by Executive prior to age 65, where Executive elects to receive early
Retirement benefits under the Company’s Profit Sharing Plan or any successor
Company retirement plan.
          “TERM OF EMPLOYMENT” means the period commencing on the effective date
and expiring on the earliest to occur of (i) Executive’s death, Disability or
Retirement, (ii) the Voluntary Termination of Employment by Executive, or
(iii) Termination for Cause of Executive’s employment.
          “TERMINATION FOR CAUSE” shall mean severance of the Employment
relationship based upon or brought about by Cause as defined in paragraph
(a) above.
          “VOLUNTARY TERMINATION OF EMPLOYMENT” shall mean a severance of the
Employment relationship by or at the instigation of Executive, other than a
termination occurring upon a Change of Control as defined in paragraph
(b) above, or upon death, Disability or Retirement.
          — EMPLOYMENT, TERM, DUTIES
          Employment. Company hereby hires Executive, and Executive agrees to
serve Company, for a term beginning on the Effective Date of this Agreement, and
ending on the last day of the Term of this Agreement.
          Term. The term of this Agreement shall begin on the Effective Date,
and shall end as provided in Section 5.01. Unless benefits under this Agreement
are being provided at that time, this Agreement shall also end upon Executive’s
attainment of age 70.
          Capacity. Executive shall serve in such executive or managerial
capacity as the Board of Directors of the Company shall determine, and shall
have all of the duties, responsibilities, obligations and privileges
commensurate with such position.
          Duties. Executive agrees to devote his full business time and energy
to the business and affairs of Company and to utilize his best efforts, skill
and abilities to promote such interest, performing such duties as may be
assigned on the executive or managerial level. Company agrees that Executive
shall have such powers and authority as shall reasonably be required to enable
Executive to discharge his duties in an efficient manner.
          Base of Operations. Company agrees that Executive’s base of operations
shall be Executive’s location as of the Effective Date of this Agreement.
Although Executive recognizes that substantial traveling may be required in
connection with employment, Executive shall not be required to operate from any
other area without Executive’s prior consent.

2



--------------------------------------------------------------------------------



 



          — COMPENSATION AND BENEFITS
          Base Salary and Profit Share. During the Term of Employment, Company
shall pay Executive for all services to be rendered as set forth herein, a base
salary as determined from time to time by the Compensation Committee, plus an
annual bonus award based on the performance of the Company and of the Executive
as the Compensation Committee may determine. The base salary shall be payable in
periodic installments not less frequently than on a monthly basis. Any bonus
award shall be payable annually in the month of January and shall be based on
performance for the prior fiscal year.
          This Agreement shall not be deemed abrogated or terminated if Company,
in its discretion, shall determine to modify the base compensation of Executive
for any period of time, and Executive accepts the modification, but nothing
herein contained shall be deemed to obligate Company to make any increase in
base compensation.
          Other Employment Benefits. Executive shall be entitled to all rights
and benefits for which he shall be eligible under any retirement, profit
sharing, employee stock purchase plan, savings and investment plan, business
travel, group life, disability, accident or health insurance, vacation, and
other benefit plans which Company provides for its employees generally, as well
as for any stock option, incentive compensation, club memberships, supplemental
medical and life insurance coverages and similar benefit plans which Company
provides for executive personnel having duties and responsibilities similar to
those of Executive.
          Reimbursement of Expenses. Company shall provide Executive with an
automobile or an allowance for automobile use and shall pay or reimburse
Executive for all reasonable traveling or other expenses incurred or paid by
Executive in connection with the performance of his services under this
Agreement upon presentation of expense statements or vouchers, and such other
supporting information as it may from time to time request.
          — NON COMPETITION, CONFIDENTIAL DATA
          Non-Competition. During the term of this Agreement, and in the event
of Involuntary Termination upon a Change in Control until the last payment of
any benefits to Executive under this Agreement, Executive will not directly or
indirectly engage in or compete with the business of the Company, either as
owner, partner or employee. In the event that Executive shall compete with the
business of the Company, payment of benefits under this Agreement will be
suspended so long as Executive engages in activity deemed to be in competition
with the business of the Company.
          Confidential Information. Executive agrees, during the term of this
Agreement and thereafter, not to use or make use of nor to divulge to anyone
other than authorized personnel or representatives of Company, any information
or knowledge relating to the business, business methods or techniques of Company
including, without being limited to, information about accounting procedures,
training methods or techniques, data, processes, research manufacturing
formulae, costing, sales prospects, customers’ or suppliers’ lists, bidding
formulae, sales, profits or costs, except to the extent that Executive can
establish the same to be generally known to the public or recognized as standard
practice in the business in which Company is engaged or to the extent Executive
is required to divulge such information or knowledge in connection with any
legal proceeding.
          Patents and Inventions. Executive agrees that any patents, inventions,
improvements, discoveries, formulae or processes which he may obtain, make or
conceive during the period of employment hereunder, shall be the sole and
exclusive property of Company, and that he will sign and execute any and all
applications, assignments or other instruments necessary or appropriate to
assign, convey or otherwise make available exclusively to Company all such
patents, inventions, improvements, discoveries, formulae or processes.
          Enforcement. Executive agrees that in the event of a breach or
threatened breach by Executive of any provision of this Article, Company may
institute legal proceedings to compel Employee compliance hereunder, including
injunctive relief and any other remedy provided in law or equity. If the scope
of any restriction contained in this Agreement is too broad to permit
enforcement of such restriction to its full extent, then such restriction shall
be enforced to the maximum extent permitted by law, and Executive hereby
consents and agrees that such scope may be judicially modified accordingly in
any proceeding brought to enforce such restriction.
          In the event of such judicial modification, Company may, if it
determines in its sole judgment that such action is contrary to the best
interests of Company, within ten days after notification of such modification,
terminate all obligations of Company under this Agreement by giving Executive
not less than 15 days notice of such termination.

3



--------------------------------------------------------------------------------



 



          — TERMINATION
          Termination of Employment. Executive’s employment by Company shall
terminate on the earliest to occur of (a) Executive’s death, Disability or
Retirement, (b) Voluntary Termination of Employment by Executive, or
(c) Termination for Cause of Executive’s employment. In any such event this
Agreement shall also terminate other than for the provisions of Articles IV, VI
and VII, which shall survive such Termination.
          The existence of Disability, as defined herein, shall be determined in
the sole judgment of the Compensation Committee, and effective upon delivery to
Executive of written notice that such determination has been made, Executive’s
employment shall be terminated and Executive shall be removed from all
positions, as an officer, director, or otherwise, with Company.
          5.02 Effect of Involuntary Termination. This Agreement shall survive
an Involuntary Termination of Employment.
          5.03 Executive Obligations Upon Termination. Executive agrees that
upon termination of services under this Agreement, for any cause whatsoever, he
will deliver to Company all documents, drawings, papers, computer tapes or
discs, notes, memoranda, handbooks, manuals, and all other tangible material on
which information is stored or recorded, and all copies thereof which Executive
has in his control or possession in any way related to the business of Company,
its customers, suppliers or affiliates.
          — BENEFITS UPON TERMINATION
          Death, Disability, Retirement. In the event of termination upon death,
or by virtue of Retirement or Disability, Executive’s surviving spouse or estate
shall be entitled to the benefits provided generally by the Company to its
executives.
          Termination For Cause. Upon termination of Executive’s employment for
Cause, Executive shall be entitled to his base salary up to the date of such
termination, as well as any vested benefits under any Company retirement plan or
supplemental retirement plan in which Executive may participate. Under such
termination, Executive shall not be entitled to participate in any profit share
award or incentive compensation payable after the date of termination, but will
be eligible to receive a payment in cash for any unutilized vacation benefits
accrued for Executive. Unless otherwise provided by law, Executive shall not
have the right or privilege of exercising any stock options held by Executive
and issued under any stock option plan or stock purchase plan of the Company.
          Voluntary Termination of Employment. In the event of Executive’s
Voluntary Termination of Employment with Company, Executive shall be entitled to
his employment benefits up to the date of termination, including any vested
benefits under any Company profit sharing, retirement plan or supplemental
retirement plan, in which Executive may participate, but unless any profit share
award or incentive compensation is payable prior to such termination, Executive
shall not receive any such payment. Executive shall receive a payment in cash
for any unutilized vacation benefits accrued for Executive. Executive shall have
the right to exercise any stock options previously granted to Executive to the
extent permitted by the terms of the applicable stock option plan or the grant
thereunder
          Involuntary Termination of Employment. In the event of the Involuntary
Termination of Employment in the circumstance of a Change in Control, Executive
shall be entitled to receive his base salary then in effect or his Average
Annual Compensation, whichever is greater, for a period of one (1) year; any
vested benefits under any Company retirement plan, profit sharing or
supplemental retirement plan in which he may participate; the continuation at
Company’s expense for one (1) year of any club memberships held by Executive for
which reimbursement was provided by Company; and, for a period of one (1) year,
continue to be provided with an automobile, or reimbursement of automobile
expense. In lieu of the continuation of the foregoing pay and benefits provided
for in the foregoing sentence, Executive may elect to receive some or all of
such pay and benefits in a lump sum, the same to be paid within sixty (60) days
of Executive’s written election, which election must be made within sixty
(60) days of the Involuntary Termination of Employment. Executive shall have the
right to exercise any vested or unvested stock options held by Executive at the
date of termination within the one year period after the date of such
Involuntary Termination of Employment but not later than the expiration date(s)
of such stock options, or if such exercise is not permitted or, in any event, if
Executive so elects, an amount equal to the bargain element of such options,
vested or unvested, shall be paid. Executive shall also receive for one (1) year
after Termination the same health, life and disability insurance coverages for
which he was eligible during employment. Executive shall also receive a payment
in cash for any unutilized vacation benefits accrued for Executive.
Notwithstanding the foregoing, if the Executive dies within three months from
the date of the Involuntary Termination of Employment, his vested and unvested
stock

4



--------------------------------------------------------------------------------



 



options may be exercised within the one year period after the date of such
Involuntary Termination of Employment but not later than the expiration date(s)
of such stock options, or if such exercise is not permitted or, in any event, if
Executive so elects, an amount equal to the bargain element of such options,
vested or unvested, shall be paid. For purposes of this Section 6.04, the
bargain element of options shall be determined as of the date a Change of
Control occurs.
          — MISCELLANEOUS
          Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when received, if personally delivered, electronically
transmitted, or mailed, first class postage prepaid, addressed to Company at 130
Commerce Way, East Aurora, New York 14052 (with a copy to Hodgson Russ LLP,
attention John B. Drenning, Esq., One M & T Plaza, Suite 2000 Buffalo, New York
14203), or to Executive at the address on the first page, or such other address
as may be designated by notice in accordance with the provisions of this
Section.
          Arbitration. All disputes, differences and controversies arising under
or in connection with this Agreement, including but not limited to its
interpretation, construction, performance or application, shall be settled and
finally determined by arbitration in the City of Buffalo, New York, under the
then existing rules of the American Arbitration Association.
          Entire Agreement. This instrument contains the entire agreement of the
parties with respect to its subject matter, and supersedes and replaces any
prior agreement or understanding, and no amendment, modification or waiver of
any provision hereof shall be valid unless it be in writing and signed by
Company and Executive.
          Non-Waiver. The waiver of, or failure to take action with regard to,
any breach of any term or condition of this Agreement shall not be deemed to
constitute a continuing waiver or a waiver of any other breach of the same or
any other term or condition.
          Paragraph and Other Headings. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect in any
way, the meaning or interpretation of this Agreement.
          Gender and Number. The masculine gender used herein shall be deemed to
include the feminine and neuter genders, and vice versa, and the singular or
plural, shall be deemed to include the plural or singular, as the case may be,
when required by the context, and the word “person” shall include corporation,
firm, partnership or other form of association.
          Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, any of which shall be deemed an original, and all of which
together shall constitute one and the same instrument, notwithstanding that all
of the parties are not signatory to the original or the same counterpart.
          Persons Bound — Non-Assignment. This Agreement and all of the
provisions hereof shall be binding upon the parties hereto, their legal
representatives, heirs, distributees, successors and assigns. Except as
expressly stated herein, nothing in this Agreement is intended to confer upon
any other person any rights or remedies under or by reason of this Agreement.
Neither this Agreement nor any rights hereunder shall be assignable by
Executive.
          Guarantee of Company. If Executive’s services are assigned to any
parent, subsidiary or affiliate of Company, Company shall remain liable as a
guarantor of the obligations hereunder.
          Inconsistent Provisions. If any provision of this Agreement is
inconsistent with any provision or any plan or resolution (including a severance
pay resolution) providing benefits substantially similar to those provided by
this Agreement or any other document required or executed pursuant to this
Agreement, the provisions of this Agreement shall be controlling.
          Severability. If any provision of this Agreement or the application
thereof to any person or circumstances is held invalid, the remainder of this
Agreement and the application of such provision to the other person and
circumstances shall not be affected thereby and each term and condition of the
Agreement shall be valid and enforced to the fullest extent permitted by law.
          Choice of Law. This Agreement shall be construed as to both validity
and performance and enforced in accordance with and governed by the laws of the
State of New York, without giving effect to the choice of law principles of
those laws.

5



--------------------------------------------------------------------------------



 



          No Conflicting Agreement. Executive represents and warrants to Company
that he is not a party to, or bound by, any agreement, understanding or plan
which would interfere with or prevent performance under this Agreement. Company
similarly represents and warrants to Executive.
          Attorney’s Fees. In the event that any dispute or difference arising
under or in connection with this Agreement results in arbitration or litigation,
Company shall reimburse Executive for all reasonable Attorney’s fees and
expenses if Executive prevails in such proceeding.
          Authorization. Company represents to Executive that this Agreement has
been duly approved by its Board of Directors and execution by an appropriate
officer duly authorized.
          IN WITNESS WHEREOF, the undersigned parties hereto have duly executed
this Agreement as of the day and year first above written

                  WITNESS:       ASTRONICS CORPORATION    
 
               
 
      By  
 
   
 
               
WITNESS:
               
 
               
 
      By  
 
   
 
       
 
DAVID C. BURNEY    

FIRST AMENDMENT
of the
EMPLOYMENT TERMINATION BENEFITS AGREEMENT
          THIS AMENDMENT, dated as of December 31, 2008, is between ASTRONICS
CORPORATION (the “Company”), and DAVID C. BURNEY (the “Executive”).
RECITALS:
          A. The Company and the Executive have entered into an Employment
Termination Benefits Agreement dated as December 16, 2003 (the “Agreement”).
          B. It is intended that the Agreement comply with the provisions of
Section 409A of the Code and the regulations and guidance of general
applicability issued thereunder (referred to herein as “Section 409A”) so as to
not subject the Executive to the payment of additional interest and taxes under
Section 409A. In furtherance of this intent, the Agreement shall be interpreted,
operated and administered in a manner consistent with these intentions, and to
the extent Section 409A would result in the Executive being subject to the
payment of additional income taxes or interest under Section 409A, the parties
agree to amend the Agreement in order to avoid the application of such taxes and
interest. Consistent with this intent, the Company and the Executive desire to
amend the Agreement to reflect certain changes to the terms and conditions of
the Agreement by entering into this First Amendment to the Agreement (this
“Amendment”).
          NOW THEREFORE, in consideration of the foregoing, the Company and the
Executive agree to amend the Agreement effective as of December 31, 2008 as
follows:

6



--------------------------------------------------------------------------------



 



          1. Termination of Employment. For purposes of Section 6.04 of the
Agreement, no Involuntary Termination of Employment, shall be considered to have
occurred unless such Involuntary Termination of Employment would also qualifies
as a “separation from service” within the meaning of Section 409A.
          2. Delayed Payments. Notwithstanding any provision in the Agreement to
the contrary, if the Executive is a “specified employee” (within the meaning of
Section 409A), to the extent needed to comply with Section 409A, payments due
under Section 6.04 of the Agreement which are considered part of a deferred
compensation arrangement under Section 409A will be subject to a six (6) month
delay such that amounts otherwise payable during the six (6) month period
following the Executive’s separation from service shall be accumulated and paid
in a lump-sum catch-up payment as of the first day of the seventh month
following the Executive’s separation from service (or, if earlier, the date of
the Executive’s death).
          3. Treatment as Separation Pay. Section 2 of this Amendment will not
apply to the extent such payments can be considered to be “separation pay” that
is not part of a deferred compensation arrangement under Section 409A. If
permitted by Section 409A, payments to the Executive pursuant to Section 6.04 of
the Agreement shall be considered first to come from “separation pay.”
          4. Timing of Reimbursement Payments. Notwithstanding any provision in
Section 6.04 of the Agreement to the contrary, any reimbursement of expenses
provided for in this Section 6.04 will be made no later than the last day of the
calendar year following the year in which the Executive incurred the expense.
          5. The second sentence of Section 6.04 is deleted in its entirety.
          Except as specifically amended hereby, the Agreement shall continue in
full force and effect as written.
          This Amendment may be executed in any number of counterparts, each of
which will be deemed to be an original and all of which taken together will be
deemed to constitute one and the same instrument.
          IN WITNESS WHEREOF, the parties have duly executed this Amendment as
of this 31 day of December, 2008.
COMPANY:

                  ASTRONCIS CORPORATION    
 
           
 
  By        
 
   
 
Name:    
 
      Title:    

EXECUTIVE:

         
 
 
 
David C. Burney    

7